— In this action by a tenant for the recovery of rental paid in excess of the ceilings fixed by the Commercial Rent Law (L. 1945, eh. 3, as amd.) the Special Term has stricken out defenses based on a purported arbitration award authorizing the higher rental. The Special Term was correct in holding that the award was not valid in form. In the facts disclosed, however, the defense of estoppel could be available to the landlord on a proper showing based on the defective arbitration decision which seems to have had contemporary acceptance and was acted on by both sides. Appellant argues that one of *873the stricken defenses does plead estoppel, but it is clear that what is pleaded is not estoppel but a “ bar ” against “ applying for the vacation ” of the award. This is an attempt to plead the case within Matter of Heidelberger {Cooper), (300 N. T. 502), which does not apply to general estoppel. An estoppel is not clearly pleaded. Order unanimously affirmed, with $20 costs and disbursements to the respondent, with leave to defendant to replead unequivocally the defense of estoppel. Settle order on notice. Order [denying defendant’s motion for judgment on pleadings, etc.] unanimously affirmed. No opinion. Present — Peek, P. J., Cohn, Callahan, Van Voorhis and Bergan, JJ.